Title: To George Washington from Thomas Wharton, Jr., 13 April 1778
From: Wharton, Thomas Jr.
To: Washington, George

 

Sir
In Council Lancaster [Pa.] April 13th 1778

I had the honor to receive your Excellencys letters of the tenth and eleventh instant. The first by Major General Green Quarter Master General. This Gentleman communicated to Council his sentiments respecting the waggon law, and left with them some hints for their consideration. The law perhaps may be altered for the better, tho’ it is not so deficient as it appears at the first view; it was made to provide for the army in a general way, and if the deputy Quarter Masters had made timely application for waggons, there would have been but little cause of complaint; and notwithstanding there is no provision in the law for cases of real emergency, it is nevertheless the opinion of Council that there may be instances which will fully justify the Quarter Master General, his deputies and the officers commanding detachments, in impressing waggons. If the law had given authority to the military to impress, there would have been some reason to fear that very little attention would have been paid to the regular mode of calling upon the farmers, whereby the burthen might possibly be very unequal: As it now stands the necessity of the case, must justify the measure. Respecting the other grievance which your Excellency hints at, That of Waggoners Quarter Masters Teamsters &ca, great difficulty arises, either in exempting them from, or obliging them to pay the substitution money. It is alledged that many of them have entered into the waggon service and the Quarter Masters line for a short time meerly to evade the law, in expectation that by this means they may neither serve their tour of duty nor pay the fine. If a regular enlistment was made to serve for a year, or perhaps a shorter time, upon producing a certificate to the Lieutenant of the County, I think he would exempt them from the fines, and this has really been the case in many instances, and its the opinion of Council that such exemption is justifiable; and therefore I purpose to instruct the Lieutenants on this head.
Your letter of the eleventh enclosed a resolve of Congress empowering you to call upon the states of Pennsylvania Maryland and New-Jersey for five thousand militia in consequence of which you request from this state one thousand effective men. I wish there was no occasion to call upon the militia at this time as they are about to prepare the ground for summer crops; and there are other reasons that induces me to wish very sincerely that we had no occasion for their services in the field: I am sure your Excellency would not demand them if they could be dispensed with. Council apprehending there was a necessity to keep up near that number under General Lacey, gave orders some time since to the Lieutenants of the Counties of Cumberland, York, Northampton Bucks and Philadelphia, for as many as they

thought would be sufficient, I find however they have not turned out to my wishes: I shall give such further orders as I hope will answer your Excellencys expectation, reserving as many here for guards, as the number of Continental troops now employed on this business.
It is proper however to inform you that at the request of Congress, I ordered five hundred of the militia to guard the stores, two hundred at Easton, one hundred at Bethlehem and two hundred at Reading. I have the honor to be with much respect Your Excellencys very humble servant

Tho. Wharton jun. Prest

